UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
SH REVEPORT DIVISION

 

 

JIMMY R. SWINDLE CIVIL NO.: 18-0064

VERSUS JUDGE ELIZABl:-|'H ERNY FOOTE

CHEROKEE INSURANCE CO., ET AL. MAGISTRATE JUDGE HORNSBY
ORDER

A court is always under a duty to examine its own subject-matter jurisdiction.
Gonza/ez v. Tha/er, 565 U.S. 134, 141 (2012) (citing Un/'tea’ Sz‘ates \/. Cotz‘on, 535 U.S.
625, 630 (2002)). In a case where original jurisdiction arises exclusively under 28 U.S.C.
§ 1332, a district court has supplemental jurisdiction over claims raised by plaintiff-
intervenors that are part of the same case or controversy only if there is an independent
basis for subject-matter jurisdiction over the intervenor’s claim. 28 U.S.C. § 1367(b). A
plaintiff-intervenor in a diversity case must be both completely diverse from the
defendants and be pursuing a claim whose value exceeds $75,000. Gr/'/Wn \/. Lee, 621
F.3d 380, 386 (5th Cir. 2010) (citing 28 U.S.C. § 1367(b)).

This Court has original jurisdiction over the claims of Plaintiff, Jimmy Swindle
(“Swindle”), against Defendants based on diversity jurisdiction. The complaint alleges
that Swind|e and Defendants are completely diverse and that the amount in controversy
in his claim exceeds $75,000. [Record Document 1 at 1-2]. Texas Mutua| Insurance
Company (“Texas Mutual”) is a plaintiff-intervenor who seeks to recover workers'

compensation benefits it paid to Swind|e as a result of injuries he sustained through

Defendants' negligence. [Record Document 27 at 1-2].

28 U.S.C. § 1367(a) grants this Court jurisdiction over claims that arise out of the
same case or controversy as a claim over which this Court has original jurisdiction. This
test is obviously satisfied here. However, because the basis of this Court’s original
jurisdiction is diversity, the requirements of § 1367(b) must also be met. Because Texas
Mutual is a plaintiff-intervenor, there must be an independent basis for this Court’s subject
matter jurisdiction over Texas Mutual’s claim.

As this is a claim to recover workers’ compensation benefits paid, diversity is the
only basis for jurisdiction. Texas Mutual is completely diverse from Defendants. [10'.].
However, Texas Mutual has not pleaded the amount in controversy. Texas Mutual
pleaded: “As is detailed in Plaintiff’s Complaint, the amount in controversy exceeds
$75,000.00. Texas Mutual Insurance Company claims an interest in the Plaintiff’s recovery
for the reimbursement of worker's compensation benefits paid.” []d. at 2]. Thus, Texas
Mutual represents it seeks to recover the amount of the benefits it paid, but then fails to

allege that amount. Instead, it alleges the amount that Swind|e seeks to recover.

 

However, for purposes of jurisdiction over the claim of a plaintiff-intervenor in a diversity
suit, the relevant amount in controversy is not the amount of the underlying case but
rather the amount that the plaintiff-intervenor claims. Gr/)Wn, 621 F.3d at 386.

As Texas Mutual has not alleged the amount in controversy on its own claim
against Defendants, the Court cannot determine whether it has subject matter jurisdiction
over Texas Mutual’s c|aim. Therefore, IT IS ORDERED that Texas Mutual file an

amended complaint of intervention by February 22, 2019 that alleges the amount that

Texas Mutual contends it is owed. If Texas Mutual fails to comply with this order, the

Court will dismiss the intervention.

A|l deadlines in the underlying action between Swindle and Defendants are

unaffected by this order.

THUS DONE AND SIGNED in Shreveport, Louisiana, this 39 day of February,

2019. <

ELIZABE|'H ERN
UNITED STATE' ’ CTJUDGE

   

